Citation Nr: 0940358	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for asteroid hyalosis of the right eye 
(claimed as floaters).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In October 2006, the Board remanded the claim for § 1151 
compensation to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.  In May 
2008, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny this claim and returned the file to 
the Board for further appellate review.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Only substantial, not 
exact, compliance is required however.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Nevertheless, failure of 
the Board to ensure substantial compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Although, regrettably, it 
will result in additional delay in adjudicating this appeal, 
a remand is required to ensure compliance with the Board's 
prior October 2006 remand directives for the Veteran's §1151 
claim.  The remand will again be via the AMC.


REMAND

As mentioned, the Board previously remanded the § 1151 claim 
in October 2006, but this claim must be remanded again since 
unfortunately the AMC failed to substantially comply with the 
Board's directives pertaining to obtaining a VA medical 
opinion and providing the Veteran a copy of medical Internet 
literature the RO had relied on when denying his claim.  See 
Stegall, 11 Vet. App. 268.

The Veteran is claiming entitlement to § 1151 compensation 
for asteroid hyalosis because he believes it was caused by 
cataract surgery performed at the VA Medical Center (VAMC) in 
Salt Lake City, Utah, in May 1990.

The May 1990 records concerning this procedure at issue 
indicate the Veteran successfully underwent cataract surgery 
without complication.  Later dated records from the Montana 
State Prison system indicate he began complaining of vitreous 
floaters and was diagnosed with asteroid hyalosis in April 
1997.  He also reported a history of laser capsulotomy 
following the cataract surgery.  The visual acuity in his 
right eye is normal (reported as 20/20 or even better, 
20/15).  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2009).

For a claim, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability, and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause also may be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

A VA compensation ophthalmology opinion by Dr. B., in a June 
2005 letter, stated there was no evidence the Veteran's 
"care in either eye was careless, negligent, or lacking of 
proper skill.  There were no errors in judgment.  His care 
has been entirely appropriate."



The Board remanded this case in October 2006 for further 
comment by Dr. B., or someone else equally qualified, 
regarding:  1) whether the cataract surgery caused additional 
disability in the form of the Veteran's asteroid hyalosis; 
and 2) if it did, whether the development of asteroid 
hyalosis was reasonably foreseeable as a result of the 
cataract surgery.  See 38 U.S.C.A. §  5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Subsequent to that remand, the RO/AMC arranged for another VA 
opinion regarding the claim, which was provided in April 
2008.  Unfortunately, though, this additional opinion is 
deficient in several key respects.  For one, it is unclear 
who provided the opinion, as only an illegible signature is 
given.  It is impossible to determine whether Dr. B. provided 
this as an addendum to the earlier opinion or, instead, 
another doctor provided this additional opinion.  But aside 
from that, there is no indication the claims file was 
reviewed for the pertinent medical and other history, and 
very little rationale provided in terms of references to the 
evidence in the claims file.  And of equal or even greater 
significance, this opinion also fails to comment on whether 
the informed consent form (right eye cataract surgery) that 
was signed by the Veteran served to reasonably provide him 
with informed consent.  The Board specifically requested an 
opinion regarding that question, and the April 2008 opinion 
only responded that an informed consent form was signed, 
which is patently obvious and unhelpful in deciding his § 
1151 claim.  Rather, the opinion must address whether the 
Veteran's cataract surgery substantially met the definition 
and criteria of informed consent under VA regulation, namely 
38 C.F.R. § 17.32 (2009).  So, on remand, the RO/AMC 
must provide a copy of this regulation's language to whoever 
is designated to provide this additional medical comment.

Further development also is required because, when previously 
remanding this case, the Board directed the RO/AMC to provide 
the Veteran copies of medical literature obtained from four 
separate websites on the Internet and relied on in the July 
2003 rating decision and August 2004 statement of the case 
(SOC) denying the claim.  See, e.g., Thurber v. Brown, 5 Vet. 
App. 119 (1993).

These websites were: 1) www.stlukeseye.com ; 2) 
www.allaboutvision.com ; 3) www.agingeye.net; and 4) 
www.charles-retina.com.  The evidence from these websites 
supports the RO's finding that floaters or asteroid hyalosis 
is a common side effect of eye surgery (i.e., a reasonably 
foreseeable consequence).  Although the RO/AMC issued a VCAA 
letter in January 2007 stating this Internet information was 
enclosed with the letter, there is no copy of any such 
attachment.  And to the contrary, the Veteran and his 
representative dispute they ever received any such copy of 
this Internet-website evidence.  Since it is unclear whether 
they did, the RO/AMC must provide them copies of this 
evidence, especially seeing as though it provided grounds for 
denying the claim.

Finally, the Veteran has made reference to a second surgery 
on his right eye at a VA facility, and even further 
additional disability to his eye as a result of that surgery.  
Specifically, he previously mentioned a YAG laser surgery to 
remove cloudiness of his right eye, performed at the VA 
Medical Center (VAMC) in Minneapolis, Minnesota, around 1991.  
However, he was uncertain of the exact date of that 
laser surgery in prior statements, so it may have occurred at 
some other time.  In the August 2009 informal hearing 
presentation (IHP), his representative asserts that the 
second surgery provides an additional or alternative basis 
for § 1151 entitlement, and that these additional records 
must be obtained since they are relevant and not in the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive, if not actual, notice of this 
additional evidence because it is generated within VA's 
healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§  3.159(c)(2), (c)(3).  Consequently, the RO/AMC 
must attempt to obtain any outstanding VA treatment records 
concerning this purported laser surgery on the Veteran's 
right eye, especially any outstanding records from the 
Minneapolis VAMC dated since May 1990.  If these additional 
records do not exist, the RO/AMC must make an express 
declaration confirming that further attempts to obtain these 
records would be futile.  The Veteran should also be apprised 
of the latter situation, if it arises.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of eye 
treatment at VA facilities, especially his 
asserted laser eye surgery since 1990.  After 
allowing an appropriate time for response, 
contact the Minneapolis VAMC to obtain all of 
his relevant treatment records, especially any 
records not already associated with the claims 
file dated since May 1990.  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records would 
be futile, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

2.	If possible, have Dr. B. (and/or whoever 
provided the additional statement in April 
2008) submit an addendum to the June 2005 
letter responding to the following questions:
	a.  Does the Veteran have any additional 
disability as a result of the May 1990 eye 
surgery?  
	b.  If he does, is the additional 
disability due to carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on VA's part?  

In answering this question, specifically 
address:
i) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider, or 
ii) Was the care rendered without 
the Veteran's informed consent, or 
iii) Was that additional disability 
reasonably foreseeable?

If, for whatever reason, it is not possible to 
have Dr. B. comment further (and/or whoever 
provided the additional statement in April 
2008), then obtain a medical opinion from 
another physician equally qualified to make 
these important determinations.

It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims file for the 
Veteran's pertinent medical and other 
history.  This includes a complete copy of 
this remand.

3.  Send the Veteran and his representative 
a copy of the Internet information the RO 
relied on in its July 2003 decision and 
August 2004 SOC denying the claim (obtained 
from www.allaboutvision.com, 
www.stlukeseye.com, www.agingeye.net, and 
www.charles-retina.com).  Give them time to 
respond by providing rebuttal evidence and 
argument concerning this information.

4.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him another SSOC and give him an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


